Exhibit 23.1 MICHAEL GILLESPIE & ASSOCIATES, PLLC CERTIFIED PUBLIC ACCOUNTANTS 10 SEATTLE, WA98125 Consent of Independent Registered Public Accounting Firm To the Board of Directors Temir Corp. We hereby consent to the use of our report dated September 15, 2016 with respect to the financial statements of Temir Corp. as of August 31, 2016 and the related statements of operations, shareholders’ equity/(deficit) and cash flows for the period from May 19, 2016 through August 31, 2016.We also consent to the reference to our firm under the caption “Experts” in the Registration Statement. Michael Gillespie & Associates, PLLC Seattle, Washington October 5, 2016 /s/ Michael Gillespie & Associates, PLLC
